DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Groups I, Species A and Species C, corresponding to claims 1-6, 8, 9 and 11-13 in the reply filed on December 22, 2020 is acknowledged.  
The traversal is on the ground(s) that:
The substantial amount of subject matter overlap among the groups and species, which mitigates against an undue amount of searching. Applicants respectfully submit that the Restriction/Election is incorrect to assert that the claimed apparatus must be used only in accordance with the claimed method to avoid restriction. Both the claimed machine and the claimed method are “based on the understanding that a valve connected between a disinfectant source and the fluid circuit, although a malfunction of the valve giving some leakage occurs, will not provide any disinfectant to the fluid circuit if connected at a position in the fluid circuit where a pressure gradient is present during treatment taking any leaking disinfectant away from the rest of the fluid circuit.” (Published Application, [0005]). The claimed machine in group (I) includes elements based on this understanding and the claimed method in group (II) is a method of controlling a machine based on this understanding. The claimed method is not a method of use for a machine and thus the Restriction/Election’s assertion that the claimed machine can be utilized in a method for removing toxins from a patient is irrelevant. Accordingly, it is incorrect for the Restriction/Election to require that the Applicants elect one group to the exclusion of the other.  

The Examiner would reply that:
The Applicant is reminded that the inventions between a process and apparatus claim can be shown to be distinct by: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  Because: 
The apparatus can be utilized in a method for removing toxins from a patient, which is distinctly different from the method of connecting disinfectant lines and creating a positive pressure gradient at the disinfection valve (i.e. the apparatus of claim 1 can be used in a method in which said positive pressure gradient is not created at a disinfection valve, and the apparatus is merely utilized to remove toxins from a patient’s body, which is not a method step in the claimed method); 
They are separately classified as set forth in the restriction requirement filed on October 22, 2020; and
They require a different field and strategy of search because a dialysis machine could likely meet the claimed apparatus without meeting the claimed method;

The Applicant is also reminded that the examiner has required restriction between apparatus claims and process claims. Where applicant elects claims directed to the apparatus, and all apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable apparatus claim for that process invention to be rejoined. 

The traversal is also on the grounds that:
The Restriction/Election does not present any reasoning as to why elections must be made between the locations of the valve relative to the pump and the pump relative to the dialyzer. The different locations are merely different embodiments of creating a positive pressure gradient across the disinfectant valve. Accordingly, there appears to be no benefit to the Patent Office to require that Applicants elect one species to the exclusion of the other in any of the species groupings.

The Examiner would reply that:
As noted in the restriction requirement filed on October 22, 2020 (and conceded by the Applicant), each species are directed different locations of the valve relative to the pump, and the pump relative to the dialyzer, in which the Applicant also acknowledges that such are different embodiments.  Thus, it is the opinion of the Office 
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, 9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,092,686 (herein referred to as ‘686). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-6, 8, 9 and 11-13 from the instant application are met by claims 1-12 of ‘686 except for the controller programmed to create the positive pressure gradient (Note each the instant application and ‘686 disclose the limitations of creating the positive pressure gradient with the components of the dialysis machine, but ‘686 does not specifically disclose the use of a controller to do so).  Nonetheless, it would have been very obvious for one of ordinary skill in the art to utilize a controller that is programmed to create a positive pressure gradient at the valve of the disinfection line (as is claimed in each the instant invention and ‘686) in order to create an automated operation that is more convenient for an operator.  As such, the double patenting rejection exists.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799